Citation Nr: 0740658	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-37 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service during World War II, 
from March 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The veteran's bilateral hearing loss was first manifested 
many years after service and is unrelated to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.385 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate review.  The Board will then address 
the claim on its merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

The Board has determined that VA has complied with the duty-
to-notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in April 2003 and 
September 2003:  (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to his claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative, which includes records from a private 
audiologist.  The veteran was also given a VA audiological 
evaluation to determine whether his bilateral hearing loss is 
related to his military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Accordingly, the Board finds that no 
further action is needed to meet the requirements of the VCAA 
or Court.



II.  Merits of the Claim

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

The veteran's service medical records make no reference to 
hearing loss or an ear infection or other pathology.  Of 
particular relevance, a separation examination report dated 
in December 1945 notes that whispered voice testing was 15/15 
bilaterally.  In the absence of any hearing loss in service, 
the veteran's service medical records provide highly 
probative evidence against the claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

The veteran argues that acoustic trauma in service must be 
presumed under the provisions of 38 U.S.C.A. § 1154(b), which 
pertains to injuries alleged to have been incurred during 
combat.  However, there is no evidence that the veteran 
engaged in combat with an enemy force while on active duty.  
The veteran's military records show that he was a medical aid 
man assigned to an infantry division during World War II.  
His military awards include the American Theater Ribbon, the 
EAME Ribbon with four Bronze Stars; the Good Conduct Medal; 
and the World War II Victory Medal.  The Board notes that 
none of these awards is associated with being "engaged with 
an enemy force."  Nevertheless, even though it does not 
appear that the veteran was directly involved in combat, the 
Board acknowledges that the veteran's experiences in a war 
zone most likely exposed him to acoustic trauma.  Thus, the 
Board concedes that the veteran experienced acoustic trauma 
while on active duty.  

The record also shows that the veteran has a bilateral 
hearing loss disability for VA compensation purposes.  See 
38 C.F.R. § 3.385.  A bilateral hearing loss disability is 
confirmed in a December 2001 report from a private 
audiologist as well as in a May 2004 VA audiological 
evaluation report.  Thus, since in-service acoustic trauma as 
well as a current hearing loss disability have been 
confirmed, the crucial issue to be determined is whether 
there is medical evidence of a nexus or relationship between 
the in-service acoustic trauma and the current hearing loss 
disability.  

After carefully reviewing the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss disability 
is related to in-service acoustic trauma.  Indeed, the record 
shows that a hearing loss disability for VA purposes was not 
confirmed until the December 2001 audiological evaluation 
report from M.G., M.S., CCC-A, over 55 years after the 
veteran's military service had ended.  Such a lengthy gap 
between service and the first evidence of a hearing loss 
disability provides highly probative evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability). 

In M.G.'s December 2001 report, it was noted that the veteran 
reported losing his hearing in his right ear during World War 
II.  The Board notes that this opinion is insufficient to 
constitute a basis to award service connection, since M.G. 
did not offer an independent medical opinion confirming the 
veteran's self-reported history.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

In an April 2003 letter, M.G. opined: "Military noise 
exposure cannot be ruled out as having contributed to this 
veteran's hearing loss."  This opinion also constitutes an 
insufficient basis to grant service connection.  The 
deficiency with this opinion is twofold.  First, M.G.'s 
opinion constitutes mere speculation as to the etiology of 
the veteran's hearing loss.  Unfortunately, the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  And 
second, there is no indication that M.G. based her opinion on 
a review the veteran's claims file, including the service 
medical records, the fact that hearing loss was not 
identified until many years after service, and the veteran's 
history of post-service noise exposure, all of which are 
relevant in providing an accurate opinion as to the etiology 
of the veteran's hearing loss.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  Thus, 
M.G.'s opinion has little probative value.

In contrast, the opinion contained in the May 2004 VA 
audiological evaluation report is not based on mere 
speculation but rather on the audiologist's review of the 
claims file.  During the interview, the audiologist recorded 
the veteran's history of noise exposure from artillery while 
on active duty.  She also recorded the veteran's post-service 
occupational noise exposure from his work as a meat cutter.  
Following a review of the claims file and an audiological 
evaluation, the audiologist opined: "[t]he rapid degradation 
in sensitivity and word recognition is not due to military 
noise exposure."

The Board places greater probative value on this opinion, as 
it was based on a review of the claims file and is consistent 
with the service medical records, which M.G. failed to 
mention or otherwise discuss.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Based on the foregoing, the Board finds that both the service 
and post-service medical records provide highly probative 
evidence against the veteran's claim.  Overall, these records 
show he was first diagnosed with a bilateral hearing loss 
disability many years after service.  The Board also places 
significant probative value on the May 2004 VA audiological 
evaluation report, which concludes that his bilateral hearing 
loss is unrelated to his military service.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position)

The Board has also considered lay statements provided by the 
veteran and his sister.  Their lay statements, however, are 
outweighed by the medical evidence of record, which, again, 
shows his hearing loss was first identified many years after 
service and that it is unrelated to his military service, 
including any acoustic trauma he may have sustained in the 
military.  While he is competent to testify that he has had 
difficulty hearing for a number of years, supposedly dating 
back to his military service, he is not competent to also 
attribute his hearing loss to his military service.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


